Citation Nr: 1530343	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for poliomyelitis, also claimed as Guillain-Barre syndrome (GBS).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from February 1944 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

It is further noted that the Veteran's August 2010 claim also sought to reopen claims of entitlement to service connection for left leg osteopenia and bilateral peripheral neuropathy (PN).  The December 2011 rating decision found that no new and material evidence had been submitted as to these claims.  In November 2012, the Veteran expressed disagreement only with the current claim of entitlement to service connection for poliomyelitis, also claimed as GBS.  Claims regarding left leg osteopenia and bilateral PN are not in appellate status, and thus will not be addressed further herein, (although medical findings regarding the conditions may be noted, where appropriate, in discussion of the current claim).  See 38 C.F.R. § 20.201 (2014).  

In June 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2014, the Board remanded the case for an additional attempt to obtain missing service treatment records (STRs) and for an addendum to a previous VA examination.  The claim has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.  

The Veteran asserts that service connection is warranted for poliomyelitis, claimed also as GBS, based upon service incurrence.  He maintains that while in service in the Philippine Islands, he was separated from his unit, ran out of water, and drank water from an old well.  Approximately, 30 minutes later, he became sick with dysentery.  He was reunited with his unit and placed in a field hospital for four to eight days.  During that time, he lost approximately 40 pounds.  Post service, he was found to have the polio virus (2010), and told by a private doctor (S.A.W., M.D.) that he likely contracted the condition as a result of drinking contaminated water.  

In various statements of record the Veteran has maintained that he was treated by a private physician, Dr. S.A.W., M.D., who said that his polio resulted from contaminated water.  He submitted the physician's curriculum vitae in October 2010.  

At the June 2014 hearing, the Veteran expounded on the details surrounding his treatment by Dr. S.A.W.  He testified that while on a 2010 trip to Las Vegas, Nevada, he fell while walking and broke his femur bone.  After the Veteran gave his medical history, the doctor told him that his polio probably resulted from his inservice consumption of contaminated water.  

The record does not reflect that the RO has attempted to obtain the private treatment records from Dr. S.A.W., Las Vegas, Nevada.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are pertinent and are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1) (2014).  Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) (2014).  The provisions of 38 C.F.R. § 3.159(c)(1) (2014) provide that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice requirements are further detailed in the REMAND below.  38 C.F.R. § 3.159(e) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An authorization should be obtained from the Veteran so that an effort can be made to obtain all records of treatment for the Veteran provided by S.A.W., M.D., of the Desert Rehabilitation Center at 3201 Maryland Pkwy., Suite 514, in Las Vegas, Nevada 89109.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to do so.  

2. After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

